While we are of opinion that, upon the affidavits here presented, the complaint may not be dismissed either on the plea of res adjudicata or upon the Statute of Limitations, we deem it advisable to permit facts constituting such alleged defenses to be pleaded in the answer as requested by the appellant. The defense of the Statute of Limitations will raise issues of fact; and in our opinion the defense of res adjudicata should not be finally determined until there has also been a full adducement of the facts. In the event of a judgment in favor of the plaintiff, the defendant by this procedure will be enabled to review all questions in one complete record. Order of April 20, 1933, modified by granting defendant leave to answer within thirty days from service of order upon payment of twenty dollars costs and disbursements of appeal to the respondent, and as so modified affirmed. Appeal from order of May 3, 1933, dismissed. Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.